Citation Nr: 1009283	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  02-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as secondary to service-connected residuals of right 
mandible fracture due to head injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.  The claims folder has been rebuilt.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran testified at a Central Office hearing in February 
2004 before the undersigned Veterans Law Judge.  A transcript 
of such hearing is associated with the claims folder and has 
been reviewed.

In September 2004, the Board remanded the case for further 
development.

In April 2007, the Board denied the service connection claim 
for Parkinson's disease, claimed as secondary to service-
connected residuals of right mandible fracture due to head 
injury.  

In March 2009, the Veteran filed, through counsel, a motion 
for reconsideration or, in the alternative, panel review of a 
February 2009 single-judge memorandum decision that affirmed 
the Board's April 2007 decision.  In June 2009, the United 
States Court of Appeals for Veterans Claims (Court) granted 
the Veteran's motion for reconsideration, withdrew the 
February 2009 memorandum decision, and issued a June 2009 
memorandum decision in its stead.  The June 2009 memorandum 
decision vacated the Board's April 2007 decision and remanded 
the matter for issue for readjudication consistent with the 
memorandum decision.  Judgment was issued in July 2009.

In January 2010, additional medical treatise evidence was 
received from the Veteran.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for Parkinson's 
disease.  

By way of history, in October 2001, the Veteran underwent a 
VA neurological examination, and subsequent to a September 
2004 remand, the Veteran underwent an additional VA 
examination in December 2004.  

The 2009 Court indicated that the Board's September 2004 
remand order was not substantially complied with, in that the 
case was not returned to the examiner who conducted the 
October 2001 VA examiner, and the December 2004 examiner 
failed to discuss the medical treatise evidence.  (The Court 
apparently inadvertently indicated that the remand took place 
in September 2001 as opposed to September 2004).

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).

The Board also notes that the Veteran's representative 
submitted additional argument and evidence in January 2010.  
Among other things, the representative requested that 
clarification is necessary as to whether the Veteran 
currently has Parkinson's disease or Parkinsonian syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain any 
MRI studies completed in 1999 and April 
2003 at the VA Medical Center in Memphis.  

2.  Thereafter, the claims folder should 
be returned to the examiner who performed 
the October 2001 VA examination, if at 
all possible.  If the October 2001 
examiner is no longer available, another 
examiner should conduct the examination 
and provide the requested opinion.  

The examiner should clarify whether the 
Veteran currently has Parkinson's disease 
and/or Parkinsonian Syndrome, and then 
provide an opinion as to whether the 
currently diagnosed disability is related 
to the Veteran's in-service head injury 
and/or right mandible fracture, 
expressing such opinion in terms of 
whether the disability is more likely, 
less likely, or at least as likely as not 
to be related to service or service-
connected disability.  

Any opinion should be reconciled with the 
service treatment records, the October 
1986 VA hospital report, VA examination 
reports dated in June 2000, October 2001, 
and December 2004, and the medical 
treatise evidence of record, to include 
the article submitted in January 2010.  A 
complete rationale should be provided.

3.  Thereafter, the AMC should re-
adjudicate this claim taking into 
consideration any additional evidence, 
including evidence newly-received in 
January 2010.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


